Title: To James Madison from George Joy, 6 November 1811
From: Joy, George
To: Madison, James


Dear sir,
London 6th Novr: 1811
The above is, I believe, the 5th Copy of my Letter of the 15th Aug. I doubt if more than one is yet 10 Degrees westward. For 46 Days there have not been more than 6 Hours of easterly Wind and I have lately heard of a ship being still at Tonningen by which I wrote you before I left Copenhagen; and am now advised of the foundering of the John Atkinson from Gottenburg for Philada. Crew saved.
This being the regular Mail Day; I hand you herewith a Paragraph from the Courier of which I shall send Duplicates ⅌ other routes, for the Chance of early arrival, to the secretary of state. Always very respectfully, Dear sir, Your friend & servt:
Geo: Joy.
